Appellee brought an action against the appellant to recover under a fire insurance policy for damages sustained and recovered a judgment therein in the sum of $2,439.42. Following this the appellant attempted, under certain circumstances, to file a motion for new trial, the details and particulars of which attempt are set out fully in the case of State ex rel. Mechanics Traders Ins. Co. v. Buente, Judge (1936), 102 Ind. App. 563,1 N.E.2d 454.
In the instant case the assignment of error is that "(1) the trial court erred in sustaining plaintiff's motion to strike from the files in this cause defendant's motion for new trial, (2) the trial court erred in striking from the files in this cause defendant's motion for a new trial, (3) the trial court erred in vacating and setting aside the order made, approved and entered by said court on the 10th day of May, 1934, and (4) the trial court erred in striking from the files in this cause the defendant's motion for a new trial and in vacating, setting aside and holding for naught the order made, approved and entered by the trial court on the 10th day of May, 1934, in this cause."
An examination of the case of State ex rel. v. Buente,Judge, supra, will disclose that all questions sought to be raised by the above assignment were decided therein adversely to appellant and for that reason the request of appellant for oral argument is denied and the decision of the trial court, upon authority of the above case, is in all things affirmed. *Page 62